Citation Nr: 0608615	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  04-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cold injuries of the 
hands, feet, and legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1958 to May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for cold 
injuries.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the v appeal has been requested or obtained.  

2.  There is no objective or clinical evidence demonstrating 
that the veteran sustained cold injuries of his hands, feet 
or legs at any time during service, and there is a complete 
absence of competent medical evidence which reveals that the 
veteran has any identifiable cold injury of the hands, feet 
or legs at any time after service up until the present time.  


CONCLUSION OF LAW

Cold injuries of the hands, feet and legs were not incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from June 2004.  That notice informed the veteran of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records were 
collected as were all records of the veteran's medical 
treatment with VA.  The veteran has not indicated that he 
received any relevant private medical treatment, and has not 
completed and returned any medical release forms for VA to 
collect any private medical records on his behalf.  The 
veteran testified at a video conference hearing before the 
undersigned in February 2006.  The veteran does not contend 
nor does the evidence on file indicate that there remains any 
additional relevant evidence which has not been collected for 
review.  The Board finds that VCAA has been satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring the veteran's appeal for a VA 
examination with record review with a request for clinical 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2), 
but in the complete absence of any objective evidence that 
the veteran received any cold injury in service, and the 
complete absence of any evidence that the veteran presently 
manifest any residuals of previous cold injury of either the 
hands, feet or legs, the Board does not find that referral 
for such examination is warranted under the governing 
statute.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of military duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  The service medical records do not reveal that the 
veteran presented for treatment of frostbite or cold injury 
of the hands, feet or legs at any time during service.  These 
records do not disclose any complaints or findings of signs 
and symptoms consistent with cold injury such as chilblains, 
immersion or trenchfoot, frozen or blistered skin, or 
vascular or circulatory problems.  On a single occasion in 
July 1959, the veteran complained of getting a cramp "in left 
leg yesterday while swimming," for which he was provided 
liniment and an Ace bandage.  There is no indication that he 
sought or required any further treatment for this single leg 
cramp attributed to swimming.  At service separation, there 
were no complaints or findings of cold injury and the 
physical examination for separation noted that all 
extremities, skin and the vascular system were normal.  

There is a complete absence of any objective or clinical 
evidence of chronicity of cold injury symptoms from the time 
of service separation in 1960 until the veteran began 
treating with VA in approximately 2003.  

The veteran filed his initial claim for cold injuries of the 
hands, legs and feet in April 2004, some 44 years after he 
was separated from service.  

In a hearing conducted by video conference with the 
undersigned in February 2006, the veteran reported that on a 
single occasion during non-combat service overseas in Korea 
in 1958, while serving as a tank crew member, he remained 
outdoors for a period of 5 to 8 days in extreme cold weather 
(more than 20 degrees below zero).  They remained outdoors 
during this period without adequate shelter and without 
heaters and he reported that his feet and hands got very cold 
and bothered him when the maneuver was over.  He reported 
that someone advised him to soak his hands and feet in 
lukewarm water, but he could not recall if this was fellow 
service members or medical personnel.  He said he felt better 
after this treatment and that he had no further problems with 
this during the remainder of service.  When asked when it was 
that he first sought treatment for cold weather injury, the 
veteran reported that he had "never had any treatment for 
it."  He said that he had asked physicians about coloration 
in his hands but that no doctor had an opinion about this.  
He had worked as a foreman in a rubber company for 52 years.  
He reported that he was diabetic but stated that he had 
tingling symptoms in his extremities prior to the onset of 
his Type II diabetes mellitus.  He also reported having an 
abdominal aortic aneurysm.  He said he had received no 
private medical treatment.  He reported that during the day 
when on his feet, he did not seem to have any problem with 
his feet, but at night his feet and legs ached.  He had never 
noticed any swelling around the ankles.  He reported that 
when he made a fist, his hand was purple.  When asked whether 
there were any documents or medical records which might 
further his claim, he reported that he could not think of 
any.  

There are on file records of the veteran's VA outpatient 
treatment for a variety of reasons in 2003 and 2004.  These 
records confirm that the veteran has been diagnosed with 
adult onset diabetes mellitus and, in this regard, routinely 
note that he is noncompliant with home glucose testing and 
diet, and that his diabetes is poorly controlled.  These 
records also consistently include a clinical history noting 
that the veteran is obese and that at sometime in the past he 
had undergone a bilateral knee incision and drainage.  Since 
the 1980's, the veteran has been diagnosed with bipolar 
disorder.  

An outpatient treatment record in July 2003 noted that there 
was no edema and neurologically there were no changes and the 
veteran was nonfocal.  Upon routine check for the veteran's 
diabetes, it was noted that "chronic leg cramps resolved."  
In April 2004, during another routine checkup for diabetes, 
it was again noted that "chronic leg cramps resolved."  

In April 2004, the veteran was seen as an outpatient with a 
VA podiatry service.  The 68-year-old diabetic veteran was 
noted not to check his blood glucose at home.  His chief 
complaint was pain in the arches and toes after exertion.  
The veteran reported that he was retired but very active and 
walked a great deal.  He related that pain was cramping pain 
and that otherwise his feet "really don't hurt just feel 
tired."  The veteran presented ambulating without difficulty 
and could easily remove and replace his shoes.  On the 
vascular examination, it was noted that the dorsalis pedis 
and posterior tibial pulses of the feet were palpable 
bilaterally, and that capillary refill occurred in less than 
three seconds.  The skin temperature was warm to and there 
was hair growth on both feet.  The nails were well groomed, 
and the skin was smooth and supple and normal for the 
veteran's age.  The heels were slightly everted.  The 
assessment was "foot fatigue."  He was referred to 
prosthetics for orthotic shoe inserts.  

The veteran was again seen in podiatry with VA in August 
2004.  Again, the chief complaint was pain in the arches and 
toes after exertion.  The veteran had since obtained orthotic 
inserts and reported that they helped some but not 
completely.  Examination was essentially identical to that 
previously conducted, and the assessment was again foot 
fatigue.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for cold injury 
residuals of the hands, feet and legs.  There is simply an 
absence of any objective or competent evidence which shows 
that the veteran sustained any cold injury during service, or 
that he manifests any residual of cold injuries at present.  
Although the veteran is certainly competent to provide a 
description of his subjective symptoms during an extended 
period outdoors in cold weather during service in Korea in 
the late 1950's, he does not have the requisite medical 
expertise to provide his own competent clinical diagnoses of 
having sustained frostbite or cold injuries during service 
which have resulted in chronic residual disability of the 
hands, feet and legs at present.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although the veteran argues that he 
sustained cold injuries during service to his hands, feet and 
legs sufficient to result in chronic residuals in these 
extremities at all times after service, there is no evidence 
of chronic problems during service or chronicity of 
symptomatology following service, other than the veteran's 
own subjective reports.  

VA outpatient treatment records show that the veteran's 
principal complaint has been with respect to his feet and two 
podiatry consultations have failed to result in any findings 
consistent with residuals of cold injuries, and each resulted 
only in a fining of "foot fatigue," which appears 
attributable to use.  No clinical evidence on file shows that 
the veteran manifests any vascular or circulatory injury 
attributable to frost or cold injury during service or at any 
other time.  Finally, it is well documented that the veteran, 
unfortunately, is positively diagnosed with diabetes mellitus 
which is very often noted to result in neuropathies of the 
extremities.  These outpatient treatment records consistently 
note that the veteran is noncompliant with blood glucose 
testing or dietary restrictions and that his diabetes is not 
well controlled.  

During the pendency of this appeal, the veteran has requested 
to be provided a VA cold injury protocol examination.  As 
indicated above, the Board considered referring this case for 
such examination, but in the complete absence of any 
objective or other medical evidence demonstrating that the 
veteran ever sustained any frostbite or cold injury during 
service, or that he manifests any residual of cold injury at 
present, referral for such examination is not warranted under 
VCAA.  VA is not obligated to provide examinations to 
individuals upon request without certain indications of 
current disability and a plausible relationship to incidents 
of former military service.  In the absence of these 
preconditions, referral for examination is neither required 
nor warranted.  


ORDER

Entitlement to service connection for cold injuries of the 
hands, feet and legs is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


